--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



FINANCIAL RESOLUTIONS OF AMERICA CORPORATION


PROMISSORY NOTE




$479,290.00                                                                                                                 Effective
Date: March  4, 2011


For the value received, the undersigned, Financial Resolutions of America
Corporation, a California corporation with a principal address of 1228 South
Main Street, Lakeport, CA 95943 (the “Maker”), promises to pay to Piedmont
Mining Company, Inc., a North Carolina corporation (the “Holder”), with a
principal address of 18124 Wedge Parkway, #214, Reno, NV 89511 or at such other
place as the holder hereof may designate, the principal sum of Four Hundred
Seventy Nine Thousand Two Hundred Ninety Dollars ($479,290), with interest from
the date hereof on unpaid principal at the rate of two percent (2%), simple
interest per annum, based upon a 365 day year, (the “Interest Rate”).


1.           The Note.


The principal balance of this promissory note (the “Note”), which is outstanding
and unpaid from time to time, is referred to as the “Principal Amount.”  This
Note is being issued in connection with that certain Reorganization and Share
Exchange Agreement (“Exchange Agreement”) by and among the Maker, Holder and
certain shareholders of the Maker, and that certain Series A Preferred Stock
Purchase Agreement (the “Purchase Agreement”) by and between the Maker and
Holder, both with an effective date as of the date first written above.  All
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.


2.           Repayment.


The Principal Amount, together with the balance of unpaid and accrued interest
and other amounts payable hereunder shall be due on the earlier of the following
(“Due Date”): (i) May 30, 2011 or (ii) the date upon or after the occurrence of
a Payment Event (as defined below).  If a Due Date falls on a Saturday, Sunday
or a holiday, then such payment shall be the next business day following such
Due Date.  Maker hereunder shall pay all amounts of principal and interest
payable in immediately available funds by cash, check or wire transfer.  All
payments shall be credited first to accrued but unpaid interest due under the
Note, and second, to the reduction of the outstanding Principal Amount.


3.           Prepayments.


Maker may prepay this Note in whole or in part at any time without penalty by
paying cash or other immediately available funds. Partial prepayments shall be
credited (a) first toward accrued but unpaid interest due under this Note and
(b) second toward the reduction of the outstanding Principal Amount.


4.           Payment Event.


If one or more of the following events (each, a “Payment Event”) shall have
occurred:


(a)  
A closing of the Private Placement has occurred and resulted in proceeds of
$10,000,000 or greater; or



(b)  
A closing of the Private Placement has occurred and resulted in proceeds of
$2,000,000 or greater and Maker has provided written notice to Holder of its
intention to proceed with the transactions contemplated by the Exchange
Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 

 
Upon the occurrence of a Payment Event, the entire outstanding principal and
unpaid interest of this Note will be due and payable immediately.  It being the
intention of the parties that a portion of the funds raised in the Private
Placement be used to satisfy the obligations of Maker pursuant to this Note, the
parties agree to cooperate and work together to ensure that that the funds
received in connection with the Private Placement and paid in connection with
this Note may be used solely for the payment or other satisfaction of the
obligations and amounts owing by Holder to the individuals and entities set
forth on Schedule 2 to the Exchange Agreement.


5.           Other Provisions Relating to Interest and Charges.


Notwithstanding any other provision contained in this Note or in any agreement,
document or instrument related to the transaction which this Note is a
part:  (a) the rates of interest and charges and the payments provided for
herein and therein shall in no event exceed the rates and charges and the
payments which would result in interest being charged at a rate equaling the
maximum allowed by law; and (b) if, for any reason whatsoever, the holder hereof
ever receives as interest (or as a charge in the nature of interest) in
connection with the transaction of which this Note is a part an amount which
would result in interest being charged at a rate exceeding the maximum allowed
by law, such amount or portion thereof as would otherwise be excessive interest
shall automatically be applied toward reduction of the unpaid principal balance
then outstanding hereunder.  Any such amount shall not be applied toward payment
of interest (or toward payment of a charge in the nature of interest).


6.           Governing Law.


This Note is delivered in the State of California and shall be governed by and
construed in accordance with the laws of the State of California without
reference to its choice of law rules.


7.           Severability.


If for any reason one or more of the provisions of this Note or their
application to any person or circumstances shall be held to be invalid, illegal
or unenforceable in any respect or to any extent, such provisions shall
nevertheless remain valid, legal and enforceable in all such other respects and
to such extent as may be permissible.  In addition, any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.


8.           Successors and Assigns; Transferability.


This Note inures to the benefit of Holder and binds Maker and its respective
successors and assigns.  This Note shall not be transferable or assignable, by
operation of law or otherwise, by Maker or Holder without the express written
consent of the other.  Any transfer in violation of this provision shall be void
ab initio.


9.           Notice and Acknowledgment of Representative.


All notices and other communications required or permitted hereunder shall be in
writing and shall be delivered to the address listed above.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Note on the date first
written above.


MAKER


Financial Resolutions of America Corporation






By:  /s/ Michael J. Leseney
       Michael J. Leseney, President


Agreed to and Acknowledged:


HOLDER


Piedmont Mining Company, Inc.






By:  /s/ Robert M. Shields
       Robert M. Shields, Jr.,
President and Chief Executive Officer




 

